Citation Nr: 0025760	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from June 1968 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) rating decisions which in July 1995 granted 
service connection for PTSD, assigning it a 30 percent 
rating, and in August 1998, denied entitlement to total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  By rating decision in 
February 1999, the rating of PTSD was increased from 30 to 50 
percent.  The claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

By February 1999 rating decision, the RO granted the 
veteran's claim of TDIU, effective December 16, 1996, the 
date of receipt of his claim.  The February 1999 favorable 
action by the RO amounts to a full grant of the benefit 
sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

In his April 1996 substantive appeal, the veteran requested a 
Travel Board hearing but, by letters in September and October 
1998, he withdrew his Travel Board hearing request.  After 
the rating of his service-connected PTSD was increased from 
30 to 50 percent by RO rating decision in February 1999, he 
filed another VA Form 9 in September 1999, requesting a 
Travel Board hearing.  A review of the record reveals that 
the requested Travel Board hearing has not yet been 
scheduled.  Thus, such hearing must scheduled to comply with 
38 C.F.R. §§ 20.703, 20.704 (1999).

Accordingly, the case is REMANDED for the following action:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (1999).

The case should then be returned to the Board for review, if 
in order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


